Citation Nr: 0920019	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-24 420	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1940 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1940 to September 1945.

2.  In August 2008 the Board was notified by the VARO in 
Nashville that the Veteran died in January 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran perfected an appeal of his claim in June 2006.  
His claim was certified on appeal to the Board in March 2007.  
Thereafter, the RO forwarded a copy of a VA Form 21-530, 
Application for Burial Benefits, that had been received at 
the RO.  The form indicated that the Veteran died in January 
2008.  The notice was received at the Board in August 2008.

The RO later forwarded to the Board a confirmation of the 
Veteran's death in January 2008 by way of a Social Security 
Administration record.  The second confirmation was received 
at the Board in September 2008.

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
S. S. TOTH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


